United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 13, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-60003
                        Conference Calendar



CHARLIE L. TAYLOR, et al.,

                                    Plaintiffs,
CHARLIE L. TAYLOR,

                                    Plaintiff-Appellant,

versus

PATRICIA CRAWFORD, Captain, S.M.C.I.; MELINDA L. EZELL;
SHERMAN WALLEY; THOMAS MATHIAS; DIANE MASSEY; ELWYN SMITH,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       USDC No. 2:02-CV-6
                      --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Charlie L. Taylor, Mississippi prisoner # R6798, appeals the

district court’s denial of his motion to reopen his 42 U.S.C.

§ 1983 action, which the district court construed as a FED.

R. CIV. P. 60(b) motion.   On appeal, Taylor does not identify any

error in the district court’s denial of his motion.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60003
                                 -2-

     Although pro se briefs are afforded liberal construction,

Haines v. Kerner, 404 U.S. 519, 520 (1972), arguments must be

briefed to be preserved.    Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).    Because Taylor failed to identify any error in

the district court’s denial of his Rule 60(b) motion, he has

abandoned the only issue before this court.    Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Taylor’s appeal is without arguable merit and, therefore, is

dismissed as frivolous.    See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); 5TH CIR. R. 42.2.

     This court previously imposed the 28 U.S.C. § 1915(g) bar

against Taylor in Taylor v. Brantley, No. 01-60568 (5th Cir.

Feb. 21, 2002).    Taylor is advised that he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See § 1915(g).

     APPEAL DISMISSED; SANCTION REMAINS IN EFFECT.